--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT


AGREEMENT dated as of August 12, 2009 by and between Apogee Robotics, Inc., a
Delaware corporation ("APRB") and Ligang Shang, Zhengjiang Wang, London
Financial Group Ltd., a British Virgin Islands corporation (“London Financial”),
Sino Group Investment Ltd. (“Sino Group”), a British Virgin Islands corporation.


WHEREAS, Ligang Shang, Zhengjiang Wang, London Financial Group, Ltd., and Sino
Group Investment Ltd. (collectively, the “Advanced Swine Shareholders”) are the
owners of all of the outstanding capital stock of Advanced Swine Genetics Co.,
Ltd., a Nevada corporation ("Advanced Swine"), and Primary Capital, LLC owns the
only option or other right to acquire capital stock of Advanced Swine; and


WHEREAS, on the Closing Date described herein, the Advanced Swine Shareholders
and Primary Capital, LLC (collectively, the Exchanging Shareholders”) will own
all of the issued and outstanding capital stock of Advanced Swine; and


WHEREAS, Advanced Swine owns 100% of the registered capital of Heilongjiang
SenYu Animal Husbandry Co., Ltd. (“SenYu”), a company organized under the laws
of The People’s Republic of China; and


WHEREAS, SenYu owns 60% of the registered capital of Sino-Canadian Senyu-Polar
Swine Genetics Company Limited (“Senyu-Polar JV”), a company organized under the
laws of The People’s Republic of China; and


WHEREAS, the Advanced Swine Shareholders desire to transfer the capital stock of
Advanced Swine to APRB and APRB desires to acquire the shares.


NOW, THEREFORE, it is agreed:


1.           Definitions.  As used herein, the following terms shall have the
meanings set forth below:


 
a.
  “Applicable Law” means any domestic or foreign law, statute, regulation, rule
or ordinance applicable to the businesses or corporate existence of APRB, London
Financial, Sino Group, Advanced Swine, SenYu, or Senyu-Polar JV.



 
b.
  “GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor institutes
concerning the treatment of any accounting matter.



 
c.
  “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, claim, encumbrance, royalty interest, any
other adverse claim of any kind in respect of such property or asset, or any
other restrictions or limitations of any nature whatsoever.


 
 

--------------------------------------------------------------------------------

 


 
d.
  “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:



              (i)
any income, alternative or add-on minimum tax, gross receipts tax, sales tax,
use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license tax,
withholding tax, payroll tax, employment tax, excise tax, severance tax, stamp
tax, occupation tax, property tax, environmental or windfall profit tax, custom,
duty or other tax, impost, levy, governmental fee or other like assessment or
charge of any kind whatsoever together with any interest or any penalty,
addition to tax or additional amount imposed with respect thereto by any
governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and



            (ii)
any liability for the payment of any amounts of the type described in clause
(i)  above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and



            (iii)
any liability for the payment of any amounts of the type described in clauses
(i) or (ii) above as a result of any express or implied obligation to indemnify
any other person.



 
e.
  “Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.



2.           Share Exchange.


a.            Prior to the Closing Date APRB shall file with the Secretary of
State of the State of Delaware a certificate of designation of  Four Thousand
Eight Hundred (4,800) shares of Series A Preferred Stock, in the form annexed
hereto as Appendix A.  Each share of Series A Preferred Stock will be
convertible into One Hundred Thousand (100,000) shares of APRB common stock.


b.           On the Closing Date (defined herein), the Advanced Swine
Shareholders and Primary Capital, LLC (collectively, the “Exchanging
Shareholders”) shall transfer and assign to APRB all of the issued and
outstanding capital stock of Advanced Swine.  The Advanced Swine Shareholders
represent and warrant that upon delivery to APRB of the stock certificates duly
endorsed for transfer, all right, title and interest in said shares will be
transferred to APRB free of Liens, claims and encumbrances.


c.           On the Closing Date, APRB shall deliver to the Exchanging
Shareholders or their assignees a total of 4,646.05933 shares of Series A
Preferred Stock  as follows:


·      3,763.30805 shares to Ligang Shang;
·      227.65691 shares to Zhengjiang Wang;
·      213.71873 shares to London Financial;
·      441.37564 shares to Sino Group; and
·      144 shares to Primary Capital, LLC.

 
2

--------------------------------------------------------------------------------

 


d.           APRB warrants that the Preferred Shares to be issued to the
Exchanging Shareholders (the “Exchange Shares”), when so issued, will be duly
authorized, fully paid and non-assessable.


e.            The parties intend that the exchange of shares described above
shall qualify as a tax-free exchange under Section 351 of the United States
Internal Revenue Code.  The parties further intend that the issuance of the
common stock by APRB to the Exchanging Shareholder shall be exempt from the
provisions of Section 5 of the Securities Act of 1933 pursuant to Section 4(2)
of said Act.


3.           Closing.  The Closing of the transactions contemplated by this
Agreement ("Closing") shall take place at the offices of Robert Brantl, counsel
for APRB, simultaneously with the execution of this Agreement (the “Closing
Date”).


4.           Warranties and Representations of Advanced Swine Shareholders In
order to induce APRB to enter into this Agreement and to complete the
transaction contemplated hereby, the Advanced Swine Shareholders warrant and
represent to APRB that:


a.           Organization and Standing – Advanced Swine.  Advanced Swine is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full power and authority to carry on its business
as now conducted. The copies of the Articles of Incorporation and Bylaws of
Advanced Swine previously delivered to APRB are true and complete as of the date
hereof.


b.           Capitalization – Advanced Swine .  Advanced Swine’ entire
authorized capital stock consists of 100,000 shares of common stock, $.001 par
value, 10,000 of which are issued and outstanding.  There are no other voting or
equity securities authorized or issued, nor any authorized or issued securities
convertible into equity securities, and no outstanding subscriptions, warrants,
calls, options, rights, commitments or agreements by which Advanced Swine or the
Advanced Swine Shareholders is bound, calling for the issuance of any additional
equity securities of Advanced Swine, except that Primary Capital LLC., a New
York company holds an option to acquire 310 shares of Advanced Swine. All of the
outstanding Advanced Swine common stock has been duly authorized and validly
issued and is fully paid and non-assessable and was not issued in violation of
any preemptive rights or any Applicable Law.


c.           Ownership of Advanced Swine Shares. The Advanced Swine Shareholders
are the sole owners of the outstanding shares of Advanced Swine common
stock.  By the transfer of the Advanced Swine common stock to APRB pursuant to
this Agreement, APRB will acquire good and marketable title to 100% of the
capital stock of Advanced Swine, free and clear of all Liens, encumbrances and
restrictions of any nature whatsoever, except by reason of the fact that the
Advanced Swine common stock will not have been registered under the Securities
Act of 1933, or any applicable state securities laws.

 
3

--------------------------------------------------------------------------------

 


d.           Business Operations and Liabilities – Advanced Swine . Since its
organization, Advanced Swine has conducted no business operations, except
holding all of the issued and outstanding capital stock of SenYu and, through
Senyu, 60% of Senyu-Polar JV.


e.           Organization and Standing – SenYu.  SenYu is a corporation duly
organized, validly existing and in good standing under the laws of the People’s
Republic of China, except as set forth in the Section 4(e) of the Disclosure
Schedule (the “Disclosure Schedule”). SenYu has all of the government licenses
and permits necessary to carry on its business as now conducted, and to own and
operate its assets, properties and business.


f.           Organization and Standing – Senyu-Polar JV.  Senyu-Polar JV is a
company duly organized, validly existing and in good standing under the laws of
the People’s Republic of China. Senyu-Polar JV has all of the government
licenses and permits necessary to carry on its business as now conducted, and to
own and operate its assets, properties and business, except as set forth in the
Section 4(f) of the Disclosure Schedule.


g.           Financial Statements.  The Advanced Swine Shareholders delivered to
APRB the consolidated financial statements of Advanced Swine for the years ended
March 31, 2009 and 2008 (the “Advanced Swine Financial Statements”).  The
Advanced Swine Financial Statements have been prepared in accordance with U.S.
GAAP and present fairly in all material respects the financial condition of
Advanced Swine as of the dates thereof. The Advanced Swine Financial Statements
have been reported on by an independent accountant registered with the PCAOB.


h.           Absence Of Certain Changes Or Events.  Since March 31, 2009, there
has not been (A) any material adverse change in the business, operations,
properties, assets, or condition of SenYu, Senyu-Polar JV, or Advanced Swine or
(B) any damage, destruction, or loss to SenYu, Senyu-Polar JV, or Advanced Swine
(whether or not covered by insurance) materially and adversely affecting the
business, operations, properties, assets, or condition of SenYu, Senyu-Polar JV,
and Advanced Swine; and neither of SenYu, Senyu-Polar JV, Advanced Swine have
become subject to any law or regulation which materially and adversely affects,
or in the future is substantially likely to have a material adverse effect on
SenYu, Senyu-Polar JV, and Advanced Swine.


i.           Ownership of Assets.  Except as specifically identified in the
Advanced Swine Financial Statements, SenYu  and Senyu-Polar JV have good,
marketable title, without any Liens or encumbrances of any nature whatever, to
all of the following, if any:  its assets, properties and rights of every type
and description, including, without limitation, all cash on hand and in banks,
certificates of deposit, stocks, bonds, and other securities, good will,
customer lists, its corporate name and all variants thereof, trademarks and
trade names, copyrights and interests thereunder, licenses and registrations,
pending licenses and permits and applications therefor, inventions, processes,
know-how, trade secrets, real estate and interests therein and improvements
thereto, machinery, equipment, vehicles, notes and accounts receivable,
fixtures, rights under agreements and leases, franchises, all rights and claims
under insurance policies and other contracts of whatever nature, rights in funds
of whatever nature, books and records and all other property and rights of every
kind and nature owned or held by SenYu or Senyu-Polar JV as of this
date.  Except in the ordinary course of its business, neither SenYu nor
Senyu-Polar JV has disposed of any such asset since March 31, 2009.

 
4

--------------------------------------------------------------------------------

 


j.           Governmental Consent.  No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, any court,
administrative agency or commission or other non-U.S., U.S., state, county,
local or other foreign governmental authority, instrumentality, agency or
commission is required by or with respect to Advanced Swine, SenYu or
Senyu-Polar JV in connection with the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby.


k.           Taxes.  Each of Advanced Swine, SenYu and Senyu-Polar JV has filed
all tax returns that it is required to file with all governmental agencies,
wherever situate, and has paid or accrued for payment all taxes as shown on such
returns except for taxes being contested in good faith or as reflected on the
Advanced Swine Financial Statements.  There is no material claim for taxes that
is a Lien against the property of Advanced Swine, SenYu, or Senyu-Polar JV other
than Liens for taxes not yet due and payable.


l.           Pending Actions.  There are no material legal actions, lawsuits,
proceedings or investigations pending or threatened, against or affecting
Advanced Swine, SenYu, Senyu-Polar JV, or against their Officers or Directors,
or the Advanced Swine Shareholders that arose out of their operation of SenYu or
Senyu-Polar JV.  Neither Advanced Swine, SenYu, Senyu-Polar JV, nor the Advanced
Swine Shareholders are subject to any order, writ, judgment, injunction, decree,
determination or award of any court, arbitrator or administrative, governmental
or regulatory authority or body which would be likely to have a material adverse
effect on the business of SenYu, Senyu-Polar JV or Advanced Swine.


m.           No Debt Owed to the Advanced Swine Shareholders.  Neither of
Advanced Swine, SenYu, nor Senyu-Polar JV owes any money, securities, or
property to the Advanced Swine Shareholders, or any member of their family or to
any company controlled by or under common control with such a person, directly
or indirectly, except as specifically identified in the Advanced Swine Financial
Statements


n.           Intellectual Property And Intangible Assets.   To the knowledge of
the Advanced Swine Shareholders, SenYu has full legal right, title and interest
in and to all of the intellectual property utilized in the operation of its
business.  SenYu has not received any written notice that the rights of any
other person are violated by the use by SenYu of the intellectual
property.  None of the intellectual property has ever been declared invalid or
unenforceable, or is the subject of any pending or, to the knowledge of the
Advanced Swine Shareholders, threatened action for opposition, cancellation,
declaration, infringement, or invalidity, unenforceability or misappropriation
or like claim, action or proceeding.

 
5

--------------------------------------------------------------------------------

 


o.           Validity of the Agreement.  This Agreement has been duly executed
by the Advanced Swine Shareholders and constitutes their valid and binding
obligation, enforceable in accordance with its terms except to the extent
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws relating to or effecting generally the enforcement of creditors’
rights.  The execution and delivery of this Agreement and the carrying out of
its purposes will not result in the breach of any of the terms or conditions of,
or constitute a default under or violate, the Articles of Incorporation or
Bylaws of Advanced Swine, the Articles of Association of either  SenYu or
Senyu-Polar JV, or any material agreement or undertaking, oral or written, to
which Advanced Swine, SenYu, Senyu-Polar JV, or the Advanced Swine Shareholders
are a  party or are bound or may be affected by, nor will such execution,
delivery and carrying out violate any order, writ, injunction, decree, law, rule
or regulation of any court, regulatory agency or other governmental body; and
the business now conducted by SenYu and Senyu-Polar JV can continue to be so
conducted after completion of the transaction contemplated hereby.


p.           Compliance with Laws.  SenYu’s and Senyu-Polar JV 's operations
have been conducted in all material respects in accordance with all applicable
statutes, laws, rules and regulations.  Neither SenYu nor Senyu-Polar JV is in
violation of any law, ordinance or regulation of the People’s Republic of China
or of any other jurisdiction.  SenYu and Senyu-Polar JV hold all the
environmental, health and safety and other permits, licenses, authorizations,
certificates and approvals of governmental authorities necessary or proper for
the current use, occupancy or operation of their businesses, all of which are
now in full force and effect.


5.           Warranties and Representations of APRB.  In order to induce the
Advanced Swine Shareholders to enter into this Agreement and to complete the
transaction contemplated hereby, APRB warrants and represents to the Advanced
Swine Shareholders that:


a.           Organization and Standing.  APRB is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full power and authority to carry on its business as now conducted. The
copies of the Articles of Incorporation and Bylaws of APRB previously delivered
to the Advanced Swine Shareholders are true and complete as of the date hereof.


b.           Capitalization.  APRB's entire authorized capital stock consists of
10,000,000 shares of preferred stock, par value $0.001 per share, and
300,000,000 shares of common stock, par value $0.001 per share. At the Closing,
prior to the issuance of shares to the Advanced Swine Shareholders, there will
be 994,067 shares of APRB common stock issued and outstanding.  At the Closing,
there will be no other voting or equity securities outstanding, and no
outstanding subscriptions, warrants, calls, options, rights, commitments or
agreements by which APRB is bound, calling for the issuance of any additional
shares of common stock or preferred stock or any other voting or equity
security.

 
6

--------------------------------------------------------------------------------

 


c.           Corporate Records.  All of APRB's books and records, including,
without limitation, its books of account, corporate records, minute book, stock
certificate books and other records are up-to-date, complete and reflect
accurately and fairly the conduct of its business in all material respects since
its date of incorporation.


d.           SEC Filings.  APRB has filed all reports required by the Rules of
the Securities and Exchange Commission, and each report filed within the past
twelve months conforms in content to said Rules and is complete and accurate in
all material respects.


e.            Absence Of Certain Changes Or Events.  Since March 31, 2009, there
has not been (A) any material adverse change in the business, operations,
properties, assets, or condition of APRB or (B) any damage, destruction, or loss
to APRB (whether or not covered by insurance) materially and adversely affecting
the business, operations, properties, assets, or condition of APRB; and APRB has
not become subject to any law or regulation which materially and adversely
affects, or in the future is substantially likely to have a material adverse
effect on APRB.


f.           Taxes.  APRB has filed all tax returns that it is required to file
with all governmental agencies, wherever situate, and has paid or accrued for
payment all taxes as shown on such returns except for taxes being contested in
good faith.  There is no material claim for taxes that is a Lien against the
property of APRB other than Liens for taxes not yet due and payable.


g.           Pending Actions.  There are no legal actions, lawsuits, proceedings
or investigations, either administrative or judicial, pending or threatened,
against or affecting APRB or against APRB’s former Officers or Directors that
arose out of their operation of APRB.  APRB is not subject to any order, writ,
judgment, injunction, decree, determination or award of any court, arbitrator or
administrative, governmental or regulatory authority or body.


h.           Validity of the Agreement.  All corporate and other proceedings
required to be taken by APRB in order to enter into and to carry out this
Agreement have been duly and properly taken.  This Agreement has been duly
executed by APRB, and constitutes a valid and binding obligation of APRB,
enforceable against it in accordance with its terms except to the extent limited
by applicable bankruptcy reorganization, insolvency, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights.  The
execution and delivery of this Agreement and the carrying out of its purposes
will not result in the breach of any of the terms or conditions of, or
constitute a default under or violate, APRB's Articles of Incorporation or
Bylaws, or any agreement, lease, mortgage, bond, indenture, license or other
document or undertaking, oral or written, to which APRB is a party or is bound
or may be affected, nor will such execution, delivery and carrying out violate
any order, writ, injunction, decree, law, rule or regulation of any court,
regulatory agency or other governmental body.

 
7

--------------------------------------------------------------------------------

 


i.           Trading Status.  APRB’s common stock is listed for quotation on the
OTC Bulletin Board, with the symbol “APRB” To the knowledge of APRB, APRB has
not been threatened and is not subject to removal of its common stock from the
OTC Bulletin Board.


j.           SEC Status.  The common stock of APRB is registered pursuant to
Section 12(g) of the Securities and Exchange Act of 1934.  APRB has filed all
reports required by the applicable regulations of the SEC.


k.           Compliance with Laws.  APRB’s operations have been conducted in all
material respects in accordance with all applicable statutes, laws, rules and
regulations.  APRB is not in violation of any Applicable Law.


6.           Deliveries at Closing


a.   At the Closing the Exchanging Shareholders shall deliver to APRB the
certificates for their shares of Advanced Swine duly endorsed for transfer to
APRB.


b.   At the Closing, APRB shall deliver to the Exchanging Shareholders or their
assignees certificates for the Exchange Shares.


7.           Restriction on Resale. The Exchange Shares to be issued by APRB to
the Advanced Swine Shareholders hereunder at the Closing will not be registered
under the Securities Act of 1933, or the securities laws of any state, and
cannot be transferred, hypothecated, sold or otherwise disposed of within the
United States of America until:  (i) a registration statement with respect to
such securities is declared effective under the Securities Act of 1933, or (ii)
APRB receives an opinion of counsel for the stockholders, reasonably
satisfactory to counsel for APRB, that an exemption from the registration
requirements of the Securities Act of 1933 is available.


The certificates representing the shares which are being issued to the Advanced
Swine Shareholders pursuant to this Agreement shall contain a legend
substantially as follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR APOGEE
ROBOTICS, INC. RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO APOGEE
ROBOTICS, INC. THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT
IS AVAILABLE.”

 
8

--------------------------------------------------------------------------------

 


8.           Registration Rights.  Within ten days after the first date on which
all of the Series A Preferred Stock has been converted into common stock (the
“Conversion Shares”), APRB will file with the Securities and Exchange Commission
(“SEC”) a registration statement on Form S-1 to permit the public resale of the
Conversion Shares.  APRB will include in the S-1 the Conversion Shares of all
holders who request inclusion and provide the information required for the
S-1.  APRB will use its best efforts to cause the S-1 to be declared effective
by the SEC, and will provide each holder whose shares are included in the S-1
with an electronic copy of the prospectus.  APRB will file such amendments to
the S-1 as are necessary in order for the S-1 to remain effective until the
earlier of (a) the date on which all of the Conversion Shares may be sold
pursuant to Rule 144 or (b) the date on which all of the Conversion Shares have
been sold.


9.           Applicable Law.    This Agreement shall be governed by the laws of
the State of Delaware, without giving effect to the principles of conflicts of
laws thereof, as applied to agreements entered into and to be performed in such
state.


10.         Assignment; Binding Effect.  This Agreement, including both its
obligations and benefits, shall inure to the benefit of, and be binding on the
respective heirs and successors of the parties and on their respective permitted
assignees and transferees.  This Agreement may not be assigned or transferred in
whole or in part by any party without the prior written consent of the other
parties, which consent shall not be unreasonably withheld or delayed.


11.         Counterparts.  This Agreement may be executed in multiple facsimile
counterparts.   Each of the counterparts shall be deemed an original, and
together they shall constitute one and the same binding Agreement, with one
counterpart being delivered to each party hereto.


IN WITNESS WHEREOF, the parties hereto have set their hands as of the date and
year written on the first page.
 
 
APOGEE ROBOTICS, INC.


By: /s/ Ligang Shang
      Ligang Shang, Chief Executive Officer


   and


  /s/ Ligang Shang
         LIGANG SHANG


   /s/ Zhenjiang Wang
        ZHENGJIANG WANG




  LONDON FINANCIAL GROUP LTD.


  By: /s/____________________________
  Name:
  Title:


  SINO GROUP INVESTMENT LTD.


  By: /s/__________________________
  Name:
  Title:
 
 
9

--------------------------------------------------------------------------------